Exhibit 99.1 ICON ECI Fund Fifteen, L.P. Portfolio Overview Third Quarter2013 Table of Contents Introduction to Portfolio Overview 1 Investments During the Quarter 1 Investments Following the Quarter 2 DispositionDuring the Quarter 2 Disposition Following the Quarter 2 Portfolio Overview 3 Revolving Line of Credit 5 Performance Analysis 5 Transactions with Related Parties 7 Financial Statements 10 Forward Looking Statements 15 Additional Information 15 ICON ECI Fund Fifteen, L.P. As of February 21, 2014 Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Portfolio Overview for the quarter endedSeptember 30, 2013.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $196,688,918 commencing with our initial offering on June 6, 2011 through the closing of our offering on June 6, 2013.During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investments During the Quarter The Fund made the following investments during the quarter ended September 30, 2013: Quattro Plant Limited Investment Date: 7/12/2013 Collateral: Rail support construction equipment valued at £27,573,000 (US $41,368,000). Structure: Loan Maturity Date: 8/1/2016 Facility Amount: £4,000,000 (US $6,001,000) The Fund's Investment: £4,000,000 Go Frac, LLC Investment Date: 7/22/2013 Collateral: Oil well fracking, cleaning and servicing equipment acquired for $165,000. Structure: Lease Expiration Date: 04/30/2017 Purchase Price: The Fund's Investment: Sargeant Marine, Inc. Investment Date: 9/25/2013 Collateral: Asphalt carrier vessel valued at $21,600,000. Structure: Loan Maturity Date: 12/31/2018 Facility Amount: The Fund's Investment: 1 ICON ECI Fund Fifteen, L.P. Investments Following the Quarter The Fund made the following investments after the quarter endedSeptember 30, 2013: Varada Marine Investment Date: 10/4/2013 Collateral: Three offshore supply vessels, two of which are currently under construction. The combined value of all three vessels upon completion and delivery is $91,833,000. Structure: Loan Maturity Date: 6/30/2022 Facility Amount: Fund Participation: ($17,500,000 Funded to Date) Green Field Energy Services, Inc. Investment Date: 10/29/2013 Collateral: Oil field service equipment valued at $128,000,000. Structure: Loan Maturity Date: 9/1/2014 Facility Amount: $15,000,000* The Fund's Investment: * Represents the total facility as of 10/29/2013. As of 11/26/2013, amount represents the total facility for ICON equipment funds only. Disposition During the Quarter The Fund disposed of the following investment during the quarter endedSeptember 30, 2013: SeaChange Maritime Structure: Loan Collateral: Two containership vessels. Disposition Date: 7/10/2013 The Fund's Investment: Total Proceeds Received: Disposition Following the Quarter The Fund disposed of the following investment after the quarter ended September 30, 2013: Platinum Energy Solutions, Inc. Structure: Loan Collateral: Oil well fracking, cleaning and servicing equipment. Disposition Date: 10/4/2013 The Fund's Investment: Total Proceeds Received: 2 ICON ECI Fund Fifteen, L.P. Portfolio Overview As ofSeptember 30, 2013, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Maturity Date: 10/6/2014 Kyla Shipping Company Structure: Loan Collateral: A dry bulk carrier. Maturity Date: 11/22/2016 Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 Platinum Energy Solutions, Inc. Structure: Loan Collateral: Oil well fracking, cleaning and servicing equipment. Maturity Date: 1/1/2017 NTS Communications, Inc. Structure: Loan Collateral: Telecommunications equipment. Maturity Date: 7/1/2017 Murray Energy Corporation Structure: Leases Collateral: Mining equipment. Expiration Dates: 9/30/2015 10/31/2015 Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Maturity Date: 2/1/2018 Bergshav Product Tankers Structure: Loan Collateral: Three product tanker vessels. Maturity Date: 10/4/2017 3 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 6/3/2021 Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Expiration Date: 6/30/2014 Superior Tube Company, Inc. Structure: Loan Collateral: Equipment and related inventory used in oil field services business. Maturity Date: 10/1/2017 Go Frac, LLC Structure: Lease Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Dates: 11/30/2016 4/30/2017 Heniff Transportation Systems, LLC Structure: Loan Collateral: Tractors, stainless steel tank trailers and related equipment. Maturity Date: 8/31/2016 Ardmore Shipholding Limited Structure: Lease Collateral: Two chemical tanker vessels. Expiration Date: 4/30/2018 Lubricating Specialties Company Structure: Loan Collateral: Liquid storage tanks, blending lines and packaging equipment. Maturity Date: 8/1/2018 Jurong Aromatics Corporation Pte. Ltd. Structure: Loan Collateral: Equipment, plant, and machinery associated with the condensate splitter and aromatics complex located on Jurong Island, Singapore. Maturity Date: 1/16/2021 4 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Quattro Plant Limited Structure: Loan Collateral: Rail support construction equipment. Maturity Date: 8/1/2016 Sargeant Marine, Inc. Structure: Loan Collateral: Asphalt carrier vessel. Maturity Date: 12/31/2018 Revolving Line of Credit On May 10, 2011, the Fund entered into an agreement with California Bank & Trust (“CB&T”) for a revolving line of credit of up to $5,000,000 (the “Facility”), which is secured by all of the Fund’s assets not subject to a first priority lien.Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, based on the present value of the future receivables under certain loans and lease agreements in which the Fund has a beneficial interest. The Facility has been extended through March 31, 2015 and increased to $10,000,000.The interest rate for general advances under the Facility is CB&T’s prime rate. We may elect to designate up to five advances on the outstanding principal balance of the Facility to bear interest at the London Interbank Offered Rate plus 2.5% per year. In all instances, borrowings under the Facility are subject to an interest rate floor of 4.0% per year. In addition, we are obligated to pay an annualized 0.5% fee on unused commitments under the Facility. At September 30, 2013, there were no obligations outstanding under the Facility. Performance Analysis Capital Invested as of September 30, 2013 Leverage Ratio 0.60:1* % of Receivables Collected in the Quarter EndedSeptember 30, 2013 100%** * Leverage ratio is defined as total liabilities divided by total equity. ** Collections as ofJanuary 7, 2014. 5 ICON ECI Fund Fifteen, L.P. Performance Analysis (continued) One of our objectives is to provide cash distributions to our partners.In order to assess our ability to meet this objective, unaffiliated broker dealers, third party due diligence providers and other members of the investing community have requested that we report a financial measure that can be reconciled to our financial statements and can be used to assess our ability to support cash distributions from our business operations.We refer to this financial measure as cash available from our business operations, or CABO.CABO is not equivalent to our net operating income or loss as determined under GAAP.Rather, it is a measure that may be a better financial measure for an equipment fund because it measures cash generated by investments, net of management fees and expenses, during a specific period of time.We define CABO as thenet change in cash during the period plus distributions to partners and investments made during such period, less the debt proceeds used to make such investments and the activity related to the Facility, as well as the net proceeds from equity raised through the sale of interests during such period. We believe that CABO may be an appropriate supplemental measure of an equipment fund’s performance because it is based on a measurement of cash during a specific period that excludes cash from non-business operations, such as distributions, investments and equity raised. Presentation of this information is intended to assist unaffiliated broker dealers, third party due diligence providers and other members of the investing community in understanding the Fund’s ability to support its distributions from its business operations. It should be noted, however, that no other equipment funds calculate CABO, and therefore comparisons with other equipment funds are not meaningful.CABO should not be considered as an alternative to net income (loss) as an indication of our performance or as an indication of our liquidity.CABO should be reviewed in conjunction with other measurements as an indication of our performance. Cash Available from Business Operations, or CABO, is the cash generated by investments during a specific period of time, net of fees and expenses, excluding distributions to partners, net equity raised and investments made. Net Change in Cash per GAAP Cash Flow Statement Business Operations Net cash flow generated by our investments, net of fees and expenses (CABO) Non-Business Operations Net Equity Raised Cash expended to make Investments and Distributions to Members As indicated above, the total net change in cash is the aggregate of the net cash flows from Business Operations and the net cash flows from Non-Business Operations.By taking the total net change in cash and removing the cash activity related to Non-Business Operations (distributions, investments and equity raised), the amount remaining is the net cash available from Business Operations (net cash flows generated by investments, net of fees and expenses). In summary, CABO is calculated as: Net change in cash during the period per the GAAP cash flow statement + distributions to Partners during the period + investments made during the period - debt proceeds to be specifically used to make an investment - net proceeds from the sale of Interests during the period CABO 6 ICON ECI Fund Fifteen, L.P. Performance Analysis (continued) ICON ECI Fund Fifteen, L.P. Cash Available From Business Operations for the Period January 1, 2013 through September 30, 2013 Cash Balance at January 1, 2013 $ Cash Balance at September 30, 2013 $ Net Change in Cash $ Add Back: Distributions Paid to Partners from January 1, 2013 through September 30, 2013 $ Investments made during the Period Investment in Notes Receivable $ Purchase of Equipment Investment in Joint Venture Investment by Noncontrolling Interests $ Deduct: Net Equity raised during the Period $ Cash Available from Business Operations (CABO) $ (1) This amount is the net amount of (a) Sale of Limited Partnership Interests, (b) Sales and Offering Expenses Paid, (c) Deferred Charges and (d) Repurchase of Limited Partnership Interests, all directly from the GAAP Cash Flow statement.This amount is deducted as it is not considered a source for distributions. (2)Cash available from business operations includes the collection of principal and interest from our investments in notes recievable and finance leases. Transactions with Related Parties We have entered into certain agreements with our General Partner, our Investment Manager, and ICON Securities, LLC (“ICON Securities”), a wholly-owned subsidiary of our Investment Manager and the dealer manager of our offering, whereby we pay certain fees and reimbursements to these parties.ICON Securities is entitled to receive a 3% underwriting fee from the gross proceeds from sales of our limited partnership interests, of which up to 1% may be paid to unaffiliated broker-dealers as a fee for their assistance in marketing the Fund and coordinating sales efforts. 7 ICON ECI Fund Fifteen, L.P. Transactions with Related Parties (continued) In addition, we reimburse our General Partner and its affiliates for organizational and offering expenses incurred in connection with our organization and offering.The reimbursement of these expenses was capped at the lesser of 1.44% of the gross offering proceeds (assuming all of our limited partnership interests were sold in the offering) and the actual costs and expenses incurred by our General Partner and its affiliates.Accordingly, our General Partner and its affiliates may ultimately be reimbursed for less than the actual costs and expenses incurred. We pay or paid our Investment Manager (i) a management fee equal to 3.5% of the gross periodic payments due and paid from our investments, and (ii) acquisition fees, through the end of the operating period, equal to 2.5% of the total purchase price (including indebtedness incurred or assumed and all fees and expenses incurred in connection therewith) of, or the value of the Capital Assets secured by or subject to, our investments. For a more detailed analysis of the fees payable to our Investment Manager, please see the Fund’s prospectus. In connection with the investments made for the period January 1, 2013 through the date of this report, we paid our Investment Manager aggregate acquisition fees in the amount of approximately $7,185,000. Our General Partner and its affiliates also perform certain services relating to the management of our portfolio.Such services include, but are not limited to, credit analysis and underwriting, receivables management, portfolio management, accounting, financial and tax reporting, and remarketing and marketing services. In addition, our General Partner and its affiliates are reimbursed for administrative expenses incurred in connection with our operations.Administrative expense reimbursements are costs incurred by our General Partner or its affiliates that are necessary to our operations. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our General Partner in the amount of $40,190 and $107,348 for the three and nine months ended September 30, 2013, respectively.We paid distributions to our General Partner of $20,608 and $43,390 for the three and nine months ended September 30, 2012, respectively.Additionally, our General Partner’s interest in the net income attributable to us was $24,221 and $52,051 for the three and nine months ended September 30, 2013, respectively. Our General Partner’s interest in the net income (loss) attributable to us was $3,988 and $(22,359) for the three and nine months ended September 30, 2012, respectively. 8 ICON ECI Fund Fifteen, L.P. Transactions with Related Parties (continued) Fees and other expenses paid or accrued by us to our General Partner or its affiliates were as follows: Three Months EndedSeptember 30, NineMonths EndedSeptember 30, Entity Capacity Description ICON Capital, LLC Investment Manager Organizational and offering expense reimbursements(1) $ - $ $ $ ICON Securities, LLC Dealer-Manager Dealer-Manager fees(2) - ICON Capital, LLC Investment Manager Acquisition fees(3) ICON Capital, LLC Investment Manager Management fees(4) ICON Capital, LLC Investment Manager Administrative expense reinbursements(4) ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. Noncontrolling interest Interest expense(4) $ (1)Amount capitalized and amortized to partners' equity. (2)Amount charged directly to partners' equity. (3) Amount capitalized and amortized to operations. (4)Amount charged directly to operations. At September 30, 2013, we had a net payable of $2,374,933 due to our General Partner and its affiliates that primarily consisted of a payable of approximately $2,566,000 due to our affiliate related to its noncontrolling interest in the Lewek Ambassador, a vessel. At December 31, 2012, we had a net payable of $3,041,918 due to our General Partner and its affiliates that primarily consisted of a payable of approximately $2,442,000 due to our affiliate related to its noncontrolling interest in the Lewek Ambassador and administrative expense reimbursements. Your participation in the Fund is greatly appreciated. We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. 9 ICON ECI Fund Fifteen, L.P. (A Delaware LimitedPartnership) Financial Statements Consolidated Balance Sheets September 30, December 31, 2013 (unaudited) Assets Cash $ $ Net investment in notes receivable Leased equipment at cost (less accumulated depreciation of $10,243,551 and $2,167,417, respectively) Net investment in finance leases Investment in joint venture - Deferred charges - Other assets Total assets $ $ Liabilities and Equity Liabilities: Non-recourse long-term debt $ $ Due to General Partner and affiliates, net Accrued expenses and other liabilities Total liabilities Commitments and contingencies Equity: Partners' equity: Limited partners General Partner Total partners' equity Noncontrolling interests Total equity Total liabilities and equity $ $ 10 ICON ECI Fund Fifteen, L.P. (A Delaware LimitedPartnership) Financial Statements Consolidated Statements of Operations (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Finance income $ Rental income Income from investment in joint venture - - Other income Total revenue Expenses: Management fees Administrative expense reimbursements General and administrative Interest Depreciation Credit loss - - Total expenses Net income (loss) Less: net income (loss) attributable to noncontrolling interests Net income (loss) attributable to Fund Fifteen $ Net income (loss) attributable to Fund Fifteen allocable to: Limited partners $ General Partner $ Weighted average number of limited partnership interests outstanding Net income (loss) attributable to Fund Fifteen per weighted average limited partnership interests outstanding $ 11 ICON ECI Fund Fifteen, L.P. (A Delaware LimitedPartnership) Financial Statements Consolidated Statements of Changes in Equity Partners' Equity Limited Total Partnership Limited General Partners' Noncontrolling Total Interests Partners Partner Equity Interests Equity Balance, December 31, 2012 $ Net income - Proceeds from sale of limited partnership interests - - Sales and offering expenses - - - Cash distributions - Investment by noncontrolling interests - Balance, March 31, 2013 (unaudited) Net income - Proceeds from sale of limited partnership interests - - Sales and offering expenses - - - Cash distributions - Investment by noncontrolling interests - Balance, June 30, 2013 (unaudited) Net income - Redemptions - - Cash distributions - Investment by noncontrolling interests - Balance, September 30, 2013 (unaudited) $ 12 ICON ECI Fund Fifteen, L.P. (A Delaware LimitedPartnership) Financial Statements Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2013 2012 Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Finance income Credit loss Depreciation Income from investment in joint venture - Interest expense on non-recourse financing paid directly to lenders from lessees - Interest expense from amortization of debt financing costs Interest expense from amortization of seller's credit - Other financial gain - Paid-in-kind interest Changes in operating assets and liabilities: Other assets Deferred revenue Due to General Partner and affiliates, net Accrued expenses and other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchase of equipment Principal received on finance leases Investment in notes receivable Principal received on notes receivable Investment in joint venture - Net cash used in investing activities Cash flows from financing activities: Repayment of non-recourse long-term debt Proceeds from non-recourse long-term debt Repayment of note payable issued by joint venture - Sale of limited partnership interests Sales and offering expenses paid Deferred charges paid Debt financing costs - Investment by noncontrolling interests Distributions to noncontrolling interests Redemption of additional member shares - Cash distributions to partners Net cash provided by financing activities Net (decrease) increase in cash Cash, beginning of period Cash, end of period $ $ 13 ICON ECI Fund Fifteen, L.P. (A Delaware LimitedPartnership) Financial Statements Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2013 2012 Supplemental disclosure of cash flow information: Cash paid for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Organizational and offering expenses due to Investment Manager $ - $ Organizational and offering expenses charged to equity $ $ Reclassification of vessel to net investment in finance leases $ - $ Debt financing costs paid by noncontrolling interest $ - $ Acquisition fees due to Investment Manager $ - $ Equipment purchased with non-recourse long-term debt paid directly to $ $ - Equipment purchased with subordinated non-recourse financing provided by seller $ $ - Extinguishment of minimum rents receivable on net investment in finance lease $ $ - 14 ICON ECI Fund Fifteen, L.P. Forward Looking Statements Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “continue,” “further,” “plan,” “seek,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning.These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected.We undertake no obligation to update publicly or review any forward-looking statement, whether as a result of new information, future developments or otherwise. Additional Information “Total Proceeds Received,” as referenced in the section entitled Disposition During the Quarter and Dispositions Following the Quarter, does not include proceeds received to satisfy indebtedness incurred in connection with the investment, if any, or the payment of any fees or expenses with respect to such investment. A detailed financial report on SEC Form 10-Q or 10-K (whichever is applicable) is available to you.It is typically filed either 45 or 90 days after the end of a quarter or year, respectively.Usually this means a filing will occur on or around March 31, May 15, August 14, and November 14 of each year.It contains financial statements and detailed sources and uses of cash plus explanatory notes.You are always entitled to these reports.Please access them by: · Visiting www.iconinvestments.com, or · Visiting www.sec.gov, or · Writing us at:Angie Seenauth c/o ICON Investments, 3 Park Avenue, 36th Floor, New York, NY 10016 We do not distribute these reports to you directly in order to keep our expenses down as the cost of mailing this report to all investors is significant.Nevertheless, the reports are immediately available upon your request. 15
